In this case, appellant has filed two appeals involving entries entered by the Hamilton County Court of Appeals in case Nos. C-961075, C-961121, C-970024, C-970071 and C-961105 on March 28, 1997. In the entries, the court of appeals overruled appellant’s motions to extend time because appellant failed to provide any readable or intelligible reason within the motions; struck appellant’s “many other filings” as being unreadable and unintelligible; and sua sponte, dismissed the appeals for appellant’s failure to show cause why he had failed to comply with the Ohio Rules of Appellate Procedure. Upon review of the documents appellant has filed in this case, this court finds that the appeals are not reasonably well grounded in fact or warranted by existing law or a good faith argument for the extension, modification or reversal of existing law.
This case is the seventh appeal filed by James Smith in this court in which Serva-Portion, Inc. is the appellee. In addition, appellant has filed fourteen appeals in which the Ohio Department of Human Services is the appellee. This court has declined jurisdiction in and/or dismissed all of the prior appeals. Furthermore, on October 23, 1996, this court limited appellant’s filings in connection with Clermont County Court of Appeals case No. CA96-05-045, James Smith v. Ohio Department of Human Services, to one notice of appeal to appeal the final decision of the court of appeals.
Upon consideration of the above, and pursuant to S.Ct.Prac.R. XIV(5), this court finds that the appeals filed herein are frivolous and that James Smith has abused his in forma pauperis status by filing numerous frivolous appeals. Accordingly,
IT IS ORDERED by the court, sua sponte, that this cause be, and hereby is, dismissed.
IT IS FURTHER ORDERED by the court that the Clerk of this court shall not accept for filing any additional appeals from James Smith unless accompanied by the docket fee required by S.Ct.Prac.R. XV.